Mr. Justice Aldrey
delivered the opinion of the court.
Luis Aguilar was charged in the Municipal Court of Baya-món with aggravated assault and battery in that, unlawfully, wilfully, maliciously and with intent to inflict grave bodily injury upon Rafael Molina, he assaulted and beat him with a stick, causing him three wounds on the head and bruises on his body.
An appeal having been taken to the District Court of San Juan, Section 2, the said cqurt rendered judgment convicting Luis Aguilar of the crime of aggravated assault and battery and sentenced him-to imprisonment in jail for one year and payment of the costs.
In his appeal from that judgment the accused contends that the complaint charges only simple assault and battery, that the judgment is contrary to the evidence and that in any event the evidence establishes only simple assault and battery.
The evidence clearly shows that when Molina was passing a group of three or four persons, among them the appellant, he was assaulted and beaten by the latter, who dealt him some blows with a stick.
Although this evidence establishes the commission of an offense of assault and battery by Aguilar, it does not show that it was attended by any of the aggravating circumstances enumerated in section 6 of - the Act of 1904, page 50, because it does not appear from the statement of the facts presented to this court that the victim suffered serious bodily injury, or where, or its nature and extent; nor is there any evidence before us from which the judge could thus find. Therefore *669we are forced to the conclusion that only a case of simple assault and battery was proved, consequently we need not consider whether or not the complaint charged the crime of aggravated assault and battery.
For the foregoing reasons we must reverse the judgment in so far as it convicts the accused of aggravated assault and battery and render another of conviction without aggravating circumstances.

Reversed as to aggravating circumstances.

Chief Justice Hernandez and Justices Wolf, del Toro and Hutchison concurred.